


Exhibit 10.25

EMPLOYMENT AGREEMENT
GREGORY G. MARLIER

THIS AGREEMENT is entered into to be effective as of June 1, 2004 ("EFFECTIVE
DATE") between Vista Gold (US) Inc., a Delaware Corporation, whose address is
7961 Shaffer Parkway, Suite 5, Littleton CO 80127 ("Employer"), and Gregory G.
Marlier ("Employee").

1.Employment.    Employer hereby employs Employee and Employee hereby accepts
employment by Employer upon the terms and conditions hereinafter set forth.

2.Term.    The term of this Agreement shall begin on the Effective Date and
shall continue until terminated in accordance with the terms contained herein.

3.Compensation.

(a)For services rendered by Employee under this Agreement during calendar year
2004, Employer shall pay Employee salary, on an annualized basis, commencing
June 1, 2004, of $110,000. Subsequent years' compensation for Employee shall be
determined by Employer based upon Employee's performance, but in no event shall
Employee's annualized compensation be reduced below $110,000.

(b)In addition to the foregoing, Employee shall be entitled to receive other
compensation and fringe benefits, to be paid by Employer, including four
(4) weeks paid vacation per year; health, dental, life, disability and
accidental death and dismemberment insurance, but that all such insurance shall
be comparable to insurance provided to other employees of Employer; a
401(k) benefit plan on the same basis as made available to other United States
employees of Employer; dues for professional organizations of which Employee is
a member; a performance bonus in accordance with the Employer's executive
incentive plan.

(c)In addition to the Base Salary, Employee shall be entitled to request the
Board of Directors (the board) of Vista Gold Corp., a Yukon Territory
Corporation (VGC) to consider payment to him of an annual bonus of approximately
15%. The amount of the bonus, if any, will be paid by the Employer and will be
in the absolute and unfettered discretion of the Board and Employee shall in no
circumstances be entitled to claim any right or entitlement to a bonus
regardless of his performance or the performance of VGC or the Employer during
the Term.

(d)The corporation herby grants to the Employee, subject to the terms and
conditions set forth in the Plan and this Agreement, an irrevocable right and
option (the "Option") to purchase 50,000 Common Shares of the Corporation
(the "Optioned Shares") at the price of USD            per Optional Share. 50%
of the Options granted will vest of the Optionee on the date of these
resolutions and 50% will vest on the first anniversary of the date of these
resolutions until the close of the close of business on the 31st day of May,
2009 (the "Expiry Date").

1

--------------------------------------------------------------------------------





4.Duties.    Employee shall, from the effective date, assume the role of CHIEF
FINANCIAL OFFICER (CFO) of VGC and Employer. As CFO of VGC and Employer,
Employee shall, subject to the direction and control of the Board, devote his
whole working time and attention and all of his skills to the business of VGC
and of Employer and shall perform all such acts as are necessary to properly and
efficiently carry out the duties reasonably expected of a CFO. During the Term,
Employee shall at al times act in the best interests of VGC and Employer and
shall not, without the prior consent in writing of the Board, enter into the
services of or be employed in any capacity or for any purpose whatsoever by any
firm, person or corporation and shall not be engaged as owner, operator,
financier, advisor, manager, salesman or otherwise in any business, enterprise
or undertaking other than pursuant to this Agreement. Subject to the provisions
of Paragraph 6(b) below regarding "Fundamental Change".

5.Board.    If requested by the Board, Employee shall also act as an officer of
or the nominee of VGC on the board of directors of any other companies in which
VGC has an interest. On termination of Employee's employment with the Employer,
for any reason, Employee shall resign as a director and officer of VGC and
Employer and each such other company in which Employee has been appointed by VGC
as an officer or as the nominee of VGC on the board of directors and Employees
agrees to sign all documents and take all steps as are necessary to effect such
resignations.

6.Termination and Severance Pay.

(a)The phrase "just cause" as used in this Agreement shall include, but not be
limited to, failure to perform Employee's duties hereunder in a manner
reasonably satisfactory to the Board (it being understood that the Employee
shall be provided with not less that sixty (60) days' notice and opportunity to
cure any such failures before they are deemed "just cause"), death, permanent
disability, breach of any fiduciary duty to VGC and Employer, or conviction in a
criminal proceeding (excepting traffic violations or similar misdemeanors).

(b)The phrase "Fundamental Change" as used in this Agreement means:

(i)an adverse change in any of the duties, powers, rights, discretion, salary or
benefits of Employee as they exist at the Effective date;

2

--------------------------------------------------------------------------------



(ii)a diminution of the title of Employee as it exists at the Effective Date;

(iii)a change in the metropolitan area at which the Employee is regularly
required to carry out the terms of his employment with the VGC and Employer at
the Effective Date.



(c)Employee may terminate this Agreement upon 30 days written notice to Employer
prior to such date of termination.

(d)Subject to the provisions of Paragraph 6(e) below, Employer may terminate
this Agreement for just cause, as defined in Paragraph 6(a) above, immediately
upon written notice to Employee (except in instances in which the cure period
applies, in which event the notice may not be given until the end of the cure
period), with the result that all benefits to Employee under this Agreement
shall cease immediately upon Employer's issuance of that notice.

(e)In the event that a Fundamental Change occurs in Employee's employment other
than for just cause or if Employee's employment under this Agreement is
terminated other than for just cause, Employee shall be entitled to:

(i)continuation of his salary (less the usual statutory and other deductions)
for three months after such Fundamental Change or termination ("Continuation
Period");

(ii)for vacation and retirement savings plan purposes, the Continuation Period
will count as regular employment;

(iii)subject to the approval of VGC's Compensation Committee and the
requirements of VGC's stock option plan, for the purposes of any stock options
Employee holds, all options not yet vested shall be deemed vested as of the date
of termination of Employee's employment, and for purposes of exercise of such
options, Employee's employment shall be deemed to be terminated at the end of
the Continuation Period, unless he has elected the Retirement Option, described
in Paragraph 6(g) below, in which event Employee's employment terminates upon
the termination date;

(iv)Employee is eligible for the pro rata portion of the annual performance
bonus, if any, to which he would have been entitled to the date of termination.
This bonus amount, if any (less any statutory holdback), will be payable when
awarded by Employer in the ordinary course of its business, notwithstanding the
date of Employee's termination;

3

--------------------------------------------------------------------------------



(v)all of Employee's benefits paid by Employer, as described in
Paragraph 3(b), will be continued during the Continuation Period, to the extent
that Employer maintains such benefits for its other employees during the
Continuation Period; provided, however, that if Employee becomes employed by
another employer prior to the expiry of the Continuation Period, Employee's
benefits will be discontinued by Employer upon Employee's eligibility for
benefits with his new employer; and

(vi)if long term disability coverage is available after termination, Employee
may elect to continue that insurance at his expense; however, Employee
acknowledges that Employer's insurer may consider that there has been a material
change in Employee's employment status that could increase the amount of the
premiums for same. If Employer is paying the premiums for Employee's disability
coverage at the time of Employees termination, Employer shall continue to pay
during the Continuation Period the amount of premiums it was paying at the time
of termination, it being understood and agreed that any subsequent increased
premium amount shall be at the sole cost of Employee.



(f)In the event Employee's employment hereunder is terminated at any time prior
to the termination of this Agreement by his voluntary resignation or for just
cause by Employer, Employee shall be entitled to a pro rata portion of any bonus
to which he otherwise would have been entitled to receive that year, but
Employee shall not be entitled to any severance pay or other benefits after such
resignation or termination, except such as may be payable to him pursuant to the
terms of any profit sharing plan of Employer then in effect (there being no such
plan in effect as of the Effective Date).

(g)In the event of a Fundamental Change as provided in Paragraph 6(e) or a
termination other than for just cause, Employee may elect the "Retirement
Option", by so advising Employer in writing within thirty (30) days after the
Fundamental Change occurs. If Employee so elects, he will receive his salary,
vacation pay, company contribution to his retirement savings plan, and the
reasonable present value of Employee's other Employer-paid benefits for the
Continuation Period (less statutory holdbacks) in a lump sum retiring allowance
following termination.

(h)In the event of Employee's death after commencement but before expiry of the
Continuation Period, any unpaid salary, vacation, bonus or pension amount that
would have been payable under this Agreement during the remainder of the
Continuation Period will be paid as a lump sum to Employee's estate, and for the
purposes of all survivor benefits it will be deemed that Employee died while
employed by Employer so that Employee's designed beneficiaries or Employee's
estate receive such survivor benefits.

4

--------------------------------------------------------------------------------





7.Lawsuits.    Employee shall promptly notify the Board of any suit, proceeding
or other action commenced or taken against VGC and/or Employer or of any facts
or circumstances of which Employee is aware which may reasonably form the basis
of any suit, proceeding or action against Employer.

8.Board Information.    Employee shall keep the Board fully informed of all
matters concerning VGC and Employer and shall provide the Board with status
reports concerning VGC at such times, in such manner and containing such
information as the Board may request from time to time.

9.Compliance with Laws.    To carry out his obligations hereunder, Employee
shall make reasonable efforts to familiarize himself with and shall cause VGC
and Employer to comply with all relevant and applicable laws, regulations and
orders and in particular, shall conduct the business of VGC in a manner so as to
cause VGC to comply in all material respects with all federal, provincial, state
or local environmental laws, regulations and orders of application in each
jurisdiction where VGC carries on business or owns assets. Employee shall
promptly notify the Board if he becomes aware that VGC or any of its
subsidiaries has violated any law.

10.Disclosure of information.    By acceptance of this Agreement, Employee
expressly acknowledges that he has received or will receive certain confidential
information pertaining to the operations and business affairs of VGC and, as the
same may exist from time to time, such information is a valuable, special and
unique asset of the VGC's business Employee agrees that he shall not, during his
employment under this Agreement or at any time thereafter, disclose any such
information to any person, firm, corporation, association, or other entity for
any reason or purpose whatsoever without the prior written consent of VGC.
Employee also hereby agrees that immediately upon any termination of this
Agreement, for any reason whatsoever, Employee shall return to VGC all copies of
any such information (in whatever form) then in Employee's possession.

11.Assignment.    This Agreement and rights and obligations of the parties
hereto may be assigned by VGC and shall bind and inure to the benefits of the
assigns, successor or successors of VGC and, insofar as payments are to be made
to Employee after his death, shall inure to the benefit of the assigns, heirs,
estate or legal representative of Employee. This Agreement is personal to
Employee and may not be assigned by Employee.

5

--------------------------------------------------------------------------------



12.Entire Agreement; Modifications.    This document contains the entire
agreement of the parties with respect to the subject matter hereof, and it may
only be changed, modified, supplemented or amended by an agreement in writing
signed by the party to be bound thereby.

13.Governing Law.    This Agreement shall be interpreted and governed in
accordance with the laws of the State of Colorado.

14.Severability.    If any part of this Agreement is for any reason declared to
be illegal, invalid, unconstitutional, void or unenforceable, all other
provisions hereof not so held shall be and remain in full force and effect, and
the intention of the parties as expressed in the stricken provision(s) shall be
given effect to the extent possible.

15.Dollar References.    All references to "dollars" and "$" shall mean
United States Dollars.

16.Review by Employee's Counsel.    Employee acknowledges that this Agreement
has been reviewed on his behalf by a Colorado attorney. Employer agrees to
reimburse Employee for reasonable attorney's fees and expenses incurred by
Employee in such review.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year set forth below their signatures, effective as of the day and year
first above written.


 
 
 
(C/S)
 
                The Corporate Seal of
Vista Gold Corp. was hereunto
Affixed in the presence of:                                   /s/  MICHAEL B.
RICHINGS      

--------------------------------------------------------------------------------

Authorized Signatory                                   /s/  MICHAEL B.
RICHINGS      

--------------------------------------------------------------------------------

Authorized Signatory                                   Signed, Sealed and
Delivered
By Gregory G. Marlier
In the presence of:               /s/  GREGORY G. MARLIER      

--------------------------------------------------------------------------------

Gregory G. Marlier                               /s/  HOWARD M. HARLAN      

--------------------------------------------------------------------------------

Witness        

7

--------------------------------------------------------------------------------


